 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0074-WBS
12                                Plaintiff,             STIPULATION AND (PROPOSED) ORDER
                                                         TO CONTINUE STATUS CONFERENCE
13                          v.
                                                         Date:     July 22, 2019
14   KENNY XYRUS LOSITO,                                 Time:     9:00 a.m.
                                                         Judge:    Hon. William B. Shubb
15                                Defendant.
16

17          Plaintiff United States of America, through its respective counsel, and defendant Kenny Xyrus

18 Losito, through his counsel of record, stipulate that the status conference now set for July 22, 2019, be

19 continued to September 9, 2019, at 9:00 a.m.

20          On May 3, 2019, Mr. Losito was arraigned on the one-count Indictment in this case. (ECF Nos.

21 7, 10.) At the arraignment, the government produced discovery to the defense that included 61 pages of

22 reports and memoranda, nineteen photos, and over one-hundred audio and video recordings. Recently,

23 the government has produced an additional set of discovery materials that includes roughly 30 pages of

24 additional documents, and two body camera videos. Defense counsel requires additional time to review

25 these new materials, as well as the materials already produced, time to conduct additional investigation,

26 time to research potential defenses and motions, and time to otherwise prepare for trial. In addition,
27 defense counsel is in the process of obtaining court records necessary to advise Mr. Losito.

28 / / /

      STIPULATION AND (PROPOSED) ORDER                   1
30    TO CONTINUE STATUS CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference currently set for July 22,

 2 2019, be continued to September 9, 2019, at 9:00 a.m. The parties further agree that time under the

 3 Speedy Trial Act should be excluded from the date the parties stipulated, up to and including July 22,

 4 2019, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479

 5 [Local Code T4], based on continuity of counsel and defense preparation.

 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The parties also agree that the ends of justice served by the Court granting the requested continuance

 9 outweigh the best interests of the public and the defendant in a speedy trial.
10                                                         Respectfully submitted,

11

12 Dated: July 1, 2019                                     _/s/ Timothy H. Delgado____________
                                                           TIMOTHY H. DELGADO
13                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff United States
14

15
     Dated: July 1, 2019                                   _/s/ THD for Lexi P. Negin__________
16                                                         LEXI P. NEGIN
                                                           Assistant Federal Defender
17                                                         Attorney for Defendant Kenny X. Losito
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER                    2
30    TO CONTINUE STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including September

 9 9, 2019, shall be excluded from computation of time within which the trial in this case must begin under
10 the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General

11 Order 479 [Local Code T4]. It is further ordered that the July 22, 2019 status conference be continued

12 until September 9, 2019, at 9:00 a.m.

13
     Dated: July 2, 2019
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER                     3
30    TO CONTINUE STATUS CONFERENCE
